—Appeal unanimously dismissed without costs. Memorandum: Respondent mother appeals from an order terminating her parental rights following a hearing held in her absence. Pursuant to CPLR 5511, “[a]n aggrieved party or a person substituted for him may appeal from any appealable judgment or order except one entered upon the default of the aggrieved party.” Respondent waived her right to be present by her persistent and unexplained failure to appear for court dates (see, Matter of Victoria B., 185 AD2d 811; cf., Matter of Dominique L. B., 231 AD2d 948). After respondent’s counsel declined to participate in the proceedings, Family Court properly treated the matter as a default (see, Matter of Geraldine Rose W., 196 AD2d 313, 318, lv dismissed 84 NY2d 967; cf., Matter of Jennifer DD., 227 AD2d 675). We therefore dismiss this appeal (see, Matter of Natanya Sharay G., 232 AD2d 487; Matter of Ashley X., 200 AD2d 911; Matter of Geraldine Rose W., supra). (Appeal from Order of Monroe County Family Court, Bonadio, J.—Terminate Parental Rights.) Present—Green, J. P., Lawton, Wisner, Callahan and Boehm, JJ.